DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1-10 is/are pending.
Claims 1-10 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 3 is vague and indefinite because it is unclear whether the phrase “a polyester cross-linking agent” refers to: (i) a crosslinking agent for polyester resins; or (ii) a crosslinking agent which contains or comprises polyester.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TAKAHASHI ET AL (US 5,194,327).
 	TAKAHASHI ET AL ‘327 discloses an antistatic aqueous coating composition comprising:
(A) a water-soluble polyester-based resin, in amounts of 20-80 parts by weight, based on 100 parts by weight of (A) and (B) and (C);

(B) a conductive antistatic agent in amounts 15-70 parts by weight, based on 100 parts by weight of (A) and (B) and (C);

(C) particles (e.g., silica, etc.) in amounts of 5-40 parts by weight, based on 100 parts by weight of (A) and (B) and (C);

(D) a wetting agent in amounts of 0-30 parts by weight, based on 100 parts by weight of (A) and (B) and (C);

wherein (A) and (B) and (C) and (D) typically comprise up to 30 wt% of the aqueous coating composition.  The aqueous coating composition can be applied to a polyester film substrate by in-line coating (e.g., applying the coating composition to the film between stretching stages, followed by drying). (entire document, e.g., line 6-60, col. 2; line 17-24, col. 3; line 10-18, col. 8; line 39, col. 9 to line 55, col. 10; line 7, col. 11 to line 21, col. 12; etc.)
 	Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the antistatic aqueous coating composition of TAKAHASHI ET AL ‘327 to polyester films to provide strongly adherent coatings with excellent antistatic properties.
	Further regarding claim 10, since: components (A) and (B) and (C) and (D) comprises up to 30 wt% of the aqueous coating composition of TAKAHASHI ET AL ‘327; a typical aqueous coating compositions can contain (based on 100 parts coating composition): 70 wt% or more water; up to 24 wt% water-soluble polyester-based resin (A); up to 21 wt% conductive antistatic agent (B); up to 12 wt% particles (C); and up to 9 wt% of a wetting agent (D).

Claims 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
 	TAKAHASHI ET AL (US 5,194,327),
 	 	as applied to claim 10 above, 
 	and further in view of JESBERGER ET AL (US 2007/0134470).
	JESBERGER ET AL ‘470 discloses that it is well known in the art to apply known antistatic functional coatings (e.g., polyester-based antistatic coatings, etc.) having typical thicknesses of 5-2000 nm to biaxially oriented multilayer polyester films, in order to provide said multilayer films with effective antistatic properties, wherein the multilayer polyester films comprise:
• outer layer (A) comprising polyester resin (e.g., polyethylene terephthalate) and 2-15 wt% pigment particles, wherein the outer layer (A) has a typical thickness of 0.4-6 micron;

• base layer (B) comprising polyester resin and 3-15 wt% pigment particles, wherein the base layer typically comprises 50-95% of the overall polyester film thickness;

• outer layer (C) comprising polyester resin and 2-15 wt% pigment particles, wherein the outer layer (C) has a typical thickness of 0.4-6 micron;

and where the multilayer polyester films have a typical overall thickness of 5-500 microns.  The coated polyester films can be formed by applying the antistatic coating in-line (i.e., between stretching stages), followed by drying. (paragraph 0020-0021; 0023-0027; 0040-0048, 0068, etc.)
 	Regarding claim 1-2, 4-5, 7-9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the antistatic aqueous coating composition of TAKAHASHI ET AL ‘327 to the multilayer polyester films of JESBERGER ET AL ‘470 using known coating methods (e.g., in-line coating) to provide strongly adherent coatings with excellent antistatic properties.
 	Regarding claim 3, one of ordinary skill in the art would have incorporated effective amounts of known additives (e.g., crosslinking agents capable of reacting with polyester resins, etc.) in the antistatic coatings of TAKAHASHI ET AL ‘327 in order to improve various performance properties (e.g., water resistance; chemical resistance; durability, abrasion or scratch resistance; hardness, etc.) which are known to be generally dependent on crosslink density.
 	Regarding claim 9, since JESBERGER ET AL ‘470 discloses that: (i) the biaxially oriented multilayer polyester films have typical overall thickness of 5-500 microns; and (ii) the base layer (B) typically comprises 50-95% of the overall polyester film thickness; JESBERGER ET AL ‘470 disclose multilayer polyester films with base layers (B) with thicknesses of 475 microns or less.

*    *    *

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ZHENG (US 2012/0015179).
 	ZHENG ET AL ‘179 discloses an antistatic coating composition comprising:
• a conductive polymer in amounts of 0.04-15 wt% based on the total weight of the coating composition;

• a binder (e.g., water-soluble polyester resins, etc.) in amounts of 2-15 wt% based on the total weight of the coating composition;

• a solvent (e.g., water, etc.) in amounts of 50-99 wt% based on the total weight of the coating composition;

• particles (e.g., SiO2, etc.) in amounts of 05-10 wt% based on the total weight of the coating composition;

• a surfactant to improve wettability in amounts of 0.001-5 wt% based on the total weight of the coating composition;

• optional additives (e.g., crosslinking agents, etc.) conventionally used in curable coatings.

(entire document, e.g., paragraph 0023-0026, 0045, 0048, 0050, 0052-0066, 0079-0084, 0117, 0121-0127, 0129-0137, 0142; etc.)
 	Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the antistatic aqueous coating composition of ZHENG ET AL ‘179 to substrates to provide abrasion-resistant and/or scratch-resistant coatings with excellent antistatic properties.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
 	ZHENG (US 2012/0015179),
 	 	as applied to claim 10 above, 
 	and further in view of JESBERGER ET AL (US 2007/0134470).
	JESBERGER ET AL ‘470 discloses that it is well known in the art to apply known antistatic functional coatings (e.g., polyester-based antistatic coatings, etc.) having typical thicknesses of 5-2000 nm to biaxially oriented multilayer polyester films, in order to provide said multilayer films with effective antistatic properties, wherein the multilayer polyester films comprise:
• outer layer (A) comprising polyester resin (e.g., polyethylene terephthalate) and 2-15 wt% pigment particles, wherein the outer layer (A) has a typical thickness of 0.4-6 micron;

• base layer (B) comprising polyester resin and 3-15 wt% pigment particles, wherein the base layer typically comprises 50-95% of the overall polyester film thickness;

• outer layer (C) comprising polyester resin and 2-15 wt% pigment particles, wherein the outer layer (C) has a typical thickness of 0.4-6 micron;

and where the multilayer polyester films have a typical overall thickness of 5-500 microns.  The coated polyester films can be formed by applying the antistatic coating in-line (i.e., between stretching stages), followed by drying. (paragraph 0020-0021; 0023-0027; 0040-0048, 0068, etc.)
 	Regarding claim 1-2, 4-9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the antistatic aqueous coating composition of ZHENG ET AL ‘179 to the multilayer polyester films of JESBERGER ET AL ‘470 using known coating methods (e.g., in-line coating) to provide durable, scratch-resistant and/or abrasion-resistant coatings with excellent antistatic properties.
 	Regarding claim 3, one of ordinary skill in the art would have incorporated effective amounts of known additives (e.g., crosslinking agents capable of reacting with polyester resins, etc.) in the antistatic coatings of ZHENG ET AL ‘179 in order to improve various performance properties (e.g., water resistance; chemical resistance; durability, abrasion or scratch resistance; hardness, etc.) which are known to be generally dependent on crosslink density.
 	Regarding claim 9, since JESBERGER ET AL ‘470 discloses that: (i) the biaxially oriented multilayer polyester films have typical overall thickness of 5-500 microns; and (ii) the base layer (B) typically comprises 50-95% of the overall polyester film thickness; JESBERGER ET AL ‘470 disclose multilayer polyester films with base layers (B) with thicknesses of 475 microns or less.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	JESBERGER ET AL (US 2007/0240075) disclose multilayer polyester films with antistatic coatings.
	KAWASAKI (US 2017/0283667) and OKADA ET AL (US 5,908,688) and TOJO ET AL (US 6,242,077) and KITAZAWA ET AL (US 2006/0035070) and AYLWARD ET AL (US 2005/0064152) and MIYAZAKI ET AL (US 2008/0311385) and THOESE ET AL (US 4,876,155) and YUAN ET AL (US 2015/0140318) disclose antistatic coatings containing polyester binder resins.
	CHARMOT ET AL (US 4,880,770) and POSEY ET AL (US 4,585,687) disclose coatings with water-soluble polyester resins.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 30, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787